Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 12/22/2021 is acknowledged. The traversal is on the ground(s) that the amendment resolves the a priori lack of unity restriction in claims 24-45. The examiner agrees with the applicant; however, the examiner maintains a restriction based on a new a posterior lack of unity restriction.
Group I (claims 24-33) direction to a milling device comprising a casing, a rotor, at least 8 rows of blades, an operating volume, and a magnetic coupling.
Group II (claims 34-45) directed to a method using a milling device comprising a casing, a rotor, at least 8 rows of blades, an operating volume, and a magnetic coupling.
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a milling device comprising a casing, a rotor, at least 8 rows of blades, an operating volume, and a magnetic coupling, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vossman, modified by Min (see the 103 rejection of claim 1 below).
Election by original presentation will be drawn to claims 34-35 for examination purposes.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 34 recites the limitation "Non-enzymatic method" and “adipose tissue”.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend to “A non-enzymatic method” and “an adipose tissue”.
Claim 37, dependent on claim 34, recites “the speed of rotation”. There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend to “a speed of rotation”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34, 39, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Vossman et al (US20100285521A1 published 11/11/2010; hereinafter Vossman) view of Min (US20100112696A1 published 05/06/2010).
Regarding claim 34, Vossman teaches a non-enzymatic method for preparing therapeutic cells from adipose tissue comprising:
continuously feeding the adipose tissue (injecting the input composition – paragraph 15 and inlet 103 connected to a surgical catheter for use in a liposuction procedure – Fig. 1A and paragraph 42) to a milling device (a tissue processing device – Fig. 1A), said milling device comprising: Page 3 of 12 IP's6174 05101549 DO(YCXU.S, Patent Application No. 16/096,327 

a rotor (two or more sets of interlocking combs and a rod with protruding blades – Fig. 1b and paragraph 42) received within the operating volume (the rod with blades is in the basket 104 – Fig. 1a) and pivotable with respect to the casing around an axis of rotation (the rod with blades is rotated by a motor 118 – paragraph 46 and Fig. 1a); 
the rotor comprising at least eight rows of blades in a spaced arrangement with respect to the axis of rotation of the rotor (the device has thirteen rolls of blades – Fig. 1a); 
the operating volume being defined by the casing corresponding to the solid of revolution created by a line connecting the radii of the blades of each subsequent row of the rotor rotated around the axis of rotation of the rotor (the space enclosed by the wall around the sets of interlocking combs – Fig. 1b); 
the inlet and the outlet being arranged at opposite ends of the rotor close to the first and last row of blades respectively in a direction of flow (the openings in the left and right sides of the wall are on opposite sides of the rod with blades 106 – Fig. 1b); 
the non-enzymatic method further comprising: 
continuous controlled processing (place the system to remove connective tissue in-line in the tubing connected between a surgical cannula and a vacuum canister – paragraph 40) the adipose tissue inside the milling device (separating at least a portion of the input composition into a first solid and a first liquid composition – paragraph 15; fig. 1a) by mechanically separating the cells or cell aggregates from adipose tissue moving through the milling device by means of a multiplicity of blades (sweeping the first plurality of blades against a second plurality of blades is mechanically separation – paragraph 
continuously withdrawing the processed tissue comprising the separated cells from the milling device  (contents of the port may be removed by syringe via a port such as a Luer lock, or may be pushed or suctioned through a channel – paragraph 56; fig. 1a, syringe 114).
However, Vossman does not teach that the rotor being connected to a drive by a magnetic coupling; 
Min teaches a device for separating cells from tissues wherein the rotor (first housing 46 – paragraph 42) being connected to a drive by a magnetic coupling (base 56 includes a motor, such as a gear or magnetic drive (not shown) which is adapted to drive a cooperative gear or magnetic coupling 57 on a base cover 58, to cause rotation of the first housing 46 – paragraph 42). It would be advantageous to use a magnetic coupling to reduce friction and wear between the motor and the rod. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the motor and rod, as taught by Vossman, with the magnetic coupling, taught by Min, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Vossman and Min teach devices and methods for mechanically separating cells from tissue samples.
Regarding claim 39, Vossman, modified by Min, teaches the method according to claim 34, further comprising: continuously withdrawing the processed tissue comprising the cell aggregates separated cells from the milling device by applying a suction (syringe 114 – Fig. 1a) to an outlet of the 
Regarding claim 41, Vossman modified by Min, teaches the method according to claim 34, wherein: at least eight of the rows of blades (the device has thirteen rolls of blades – Fig. 1a) each comprise two (two blade arrangement – Fig. 1b), three, or four blades arranged circumferentially with respect to the axis of rotation of the rotor (two blade arrangement arranged perpendicular to the axis of the axis of rotations of the rod – Fig. 1b).
Regarding claim 44, Vossman modified by Min, teaches the method according to claim 34, wherein: the casing (a wall around the sets of interlocking combs – Fig. 1b) is formed from one or more components connected to each other in a fixed arrangement (the wall is part of the basket 104 – paragraph 42 and Figs. 1a-1b).

Claims 35-36 rejected under 35 U.S.C. 103 as being unpatentable over Vossman, modified by Min, as applied to claim 34 above, in view of Wolfinbarger et al (US20040067582A1 published 04/08/2004; hereinafter Wolf).
Regarding claim 35, Vossman, modified by Min, teaches a method according to claim 34.
However, Vossman, modified by Min, does not teach wherein: the flow rate through the milling device in operation is at least 100 ml/min.
Wolf teaches a process for preparing tissues wherein the flow rate through a device in operation is at least 100 ml/min, preferably at least 200 ml/min (flow rates including, for example, from about 100 mls/min to about 500 mls/min). It would be advantageous to use this range of flow rates to optimize the device’s processing capacity without causing excess damage to tissues samples in the device.

Regarding claim 36, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach wherein: the flow rate through the milling device in operation is at least 200 ml/min.
Wolf teaches a process for preparing tissues wherein the flow rate through a device in operation at least 200 ml/min (flow rates including, for example, from about 100 mls/min to about 500 mls/min). It would be advantageous to use this range of flow rates to optimize the device’s processing capacity without causing excess damage to tissues samples in the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Vossman as modified by Min, by using the range of flow rate, taught by Wolf, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Wolf all teach tissue sample processing methods.
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Vossman, modified by Min, as applied to claim 34 above in view of Huang et al (US20150037436A1 published 02/05/2015; hereinafter Huang).
Regarding claim 37, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach further comprising: controlling the speed of rotation to a predefined constant speed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Vossman as modified by Min, with the rpm range, taught Huang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Huang teach tissue separation processes.
Regarding claim 38, Vossman, as modified by Min modified by Huang, teaches the method according to claim 37, wherein: the constant speed is between 700-1100 rpm (at least one rotating blade rotating at a rate in the range of from about 1,000 rpm to about 20,000 rpm – paragraph 575). 
Claims 40, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Vossman, modified by Min, as applied to claim 34 above in view of Middlebrook et al (US20160069781A1 published 03/10/2016; hereinafter Middlebrook).
Regarding claim 40, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach wherein: the rotor comprises between 20 and 80 rows of blades.
Middlebrook teaches a device and method for dissociating biological tissue samples wherein the rotor (cutting blade 102 and housing 101 – Fig. 1A and 2B) comprises between 20 and 80 rows of blades (cutting blade may be arranged in … 25 parallel rows or more and including 50 parallel rows or more – paragraph 49). Middlebrook (paragraph 52) teaches that it would be advantageous to use 25 or more parallel rows of cutting blades to dissociate the sample to components having substantially the same size and shape.

Regarding claim 42, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach at least one of the blades comprises two or more radially spaced teeth extending parallel to the axis of rotation.
Middlebrook teaches a device and method for dissociating biological tissue samples wherein at least one of the blades comprises two or more radially spaced teeth extending parallel to the axis of rotation (an array of tines 302a, parallel to the axis of rotation of the housing 101, which are configured to engage with the biological tissue sample. The tines may be configured to fit between the cutting blades – paragraph 78 and Fig. 3). Middlebrook (paragraph 89 and Fig. 8) teaches that it would be advantageous to use tines parallel to the axis of rotation to ensure a tissue sample passes completely through the blades and prevent sample loss in the device (paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rod and blades, as taught by Vossman as modified by Min, with the tines parallel to the axis of rotation, taught by Middlebrook, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Middlebrook all teach tissue processing methods.
Regarding claim 45, Vossman, modified by Min, teaches the method according to claim 34.
However, Vossman, modified by Min, does not teach wherein the milling device is provided as a milling cartridge.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Vossman as modified by Min, with the compact size, taught by Middlebrook, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman, Min, and Middlebrook all teach tissue processing methods.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Vossman, modified by Min, as applied to claim 34 above in view of Cimino et al (US20150118752A1 published 04/30/2015; hereinafter Middlebrook).
Regarding claim 43, Vossman, modified by Min, teaches the method according to claim 34, 
However, Vossman, modified by Min, does not teach wherein: at least a section of the operating volume has a tapered shape with a cross-section decreasing in a direction from the inlet to the outlet.
Cimino teaches a tissue processing apparatus wherein at least a section of the operating volume has a tapered shape with a cross-section decreasing in a direction from the inlet to the outlet (rotating the bottom mixing member 320 tracing out a tapered operating volume with a cross-section decreasing in a direction towards the suction port conduit 314 – Fig. 4). It would be advantageous to use a taper decreasing in cross sectional area towards the outlet to prevent tissue sample from being trapped in the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the operating area, as taught by Vossman as modified by Min, with the tapered 
Response to Arguments
Point 1: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “impeded due to lack of time in a continuous process” and “fibers are shredded and subsequently removed by means of centrifugation”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner interpreted the limitation “continuous controlled processing the adipose tissue” under BRI as a method that continuously feeds tissue sample while the milling device is in operation. Applicant is advised to claim the “continuous process” or inline process by amending “non-enzymatic method” to “continuous or inline non-enzymatic method” and adding a centrifugation step for removing fibers in claim 34.
Applicant’s addition arguments with respect to the 102/103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.S./Examiner, Art Unit 1796            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797